Citation Nr: 1710578	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-41 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart condition, to include as secondary to sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's service connection claims.

I. Sleep Apnea

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The first prong of McLendon is satisfied because the record contains a current diagnosis of sleep apnea.  In April 1999, the Veteran underwent a polysomnography.  The report of the sleep study documented a diagnosis of obstructive sleep apnea.  In September 1999, the Veteran underwent surgery for his sleep apnea.  A recent sleep study in March 2010 documented a diagnosis of "severe obstructive sleep apnea."    

The second and third prongs of McLendon are satisfied as well because the Veteran credibly reports experiencing excessive daytime sleepiness during service and there is competent evidence which indicates his current sleep apnea may be related to the symptom of excessive daytime sleepiness noted in service.  In a May 2011 Statement in Support of Claim, the Veteran referred to an August 1999 medical report from Dr. Ellison, a private physician who treated him for sleep apnea.  In the report, Dr. Ellison indicated the Veteran informed him that he was renowned for falling asleep during class in the late 1960's.  Based in part on this history, Dr. Ellison provided a clinical impression of "pathologic daytime sleepiness, with a clinical history suggestive of severe obstructive sleep apnea."  In November 2011, the Veteran stated that in service he was "prone to falling asleep while in classroom training" and attributed his sleepiness to sleep apnea.  

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current sleep apnea disorder and service.  McLendon, 20 Vet. App. at 81.

II. Heart Condition

The Veteran is seeking service connection for a heart condition secondary to the sleep apnea. 
Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the claim of service connection for a heart condition is inextricably intertwined with the claim of entitlement to service connection for sleep apnea.  Service connection for sleep apnea is remanded for further development.  Moreover, medical records in the claims file reflect a clinical correlation between the Veteran's heart condition with pacemaker and his sleep apnea.  Thus, the pending claim for service connection for sleep apnea may have an impact on the Veteran's heart claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's heart claim would, at this point, be premature.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any outstanding VA treatment records dated since April 2012.  Ask the Veteran to identify and authorize VA to obtain any addition, relevant private treatment records or providers that treated his sleep apnea.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his sleep apnea and heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a) In regards to the Veteran's sleep apnea, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's sleep apnea began in service or is otherwise related to service?  

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding excessive daytime sleepiness during service.  The examiner's attention is also directed to Dr. Ellison's August 1999 clinical impression of pathologic daytime sleepiness, with a clinical history suggestive of severe obstructive sleep apnea.   

(b) In regards to the Veteran's heart condition, the examiner should state whether it is at least as likely as not that the Veteran's heart condition had its onset in service or is otherwise related to service?   

(c) If the Veteran's heart condition did not have onset in service, or is not otherwise related to service, is it at least as likely as not that it was caused by his sleep apnea?  

(d) If the Veteran's heart condition was not caused by his sleep apnea, is it at least as likely as not that it was aggravated by (that is, a permanent worsening beyond normal progression as opposed to a temporary exacerbation of symptoms) the sleep apnea?  

If the Veteran's heart condition is aggravated by sleep apnea, the examiner should, to the extent that is possible, quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

3.  After the above development has been completed, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




